                Case 19-10702-MFW                Doc 524        Filed 10/07/19          Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                             Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS,               )                             Case No. 19-10702 (MFW)
L.P., et al.,                             )
                       1
              Debtors.                    )                             Jointly Administered
                                          )
                                          )                             Re: D.I. ____
_________________________________________ )

ORDER SHORTENING NOTICE OF OF (A) MOTION OF DEBTORS FOR ENTRY OF
AN ORDER (I) APPROVING THE DISCLOSURE STATEMENT, (II) ESTABLISHING
   PROCEDURES FOR THE SOLICITATION AND TABULATION OF VOTES TO
ACCEPT OR REJECT THE PLAN, (III) APPROVING THE FORM OF BALLOT AND
SOLICITATION MATERIALS, (IV) ESTABLISHING THE VOTING RECORD DATE,
(V) FIXING THE DATE, TIME, AND PLACE FOR THE CONFIRMATION HEARING
      AND THE DEADLINE FOR FILING OBJECTIONS THERETO, AND (VI)
  APPROVING RELATED NOTICE PROCEDURES AND (B) APPLICABLE DATES
     AND DEADLINES IN CONNECTION WITH THE CHAPTER 11 PLAN FOR
    SOUTHCROSS ENERGY PARTNERS, L.P. AND ITS AFFILIATED DEBTORS

         Upon the motion (the “Motion to Shorten”) 2 of Southcross Energy Partners, L.P.

(“Southcross”), Southcross Energy Partners GP, LLC, and Southcross’s wholly owned direct and

indirect subsidiaries, each of which is a debtor and debtor in possession in the Chapter 11 Cases

(collectively, the “Debtors”), for entry of an order, pursuant to sections 102(1) and 105(a) of the

         1
            The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233); Southcross
CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
(3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi
Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd.
(0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama
Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross Processing LLC (0672); FL Rich Gas
Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas Utility,
LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings LLC (0613); and T2 EF Cogeneration
LLC (4976). The debtors’ mailing address is 1717 Main Street, Suite 5300, Dallas, TX 75201
         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion to Shorten.
               Case 19-10702-MFW            Doc 524      Filed 10/07/19      Page 2 of 3



Bankruptcy Code, Rule 9006 of the Bankruptcy Rules, and Local Rule 9006-1(e), shortening notice

with respect to the Disclosure Statement Hearing and the Confirmation Dates, as more fully

described in the Motion to Shorten; and the Court having jurisdiction to consider the matters raised

in the Motion to Shorten pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and the Court having authority to hear the matters raised in the Motion to Shorten pursuant to

28 U.S.C. § 157; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

and consideration of the Motion to Shorten and the requested relief being a core proceeding that the

Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and proper notice of the Motion to

Shorten and opportunity for a hearing on the Motion to Shorten having been given to the parties

listed therein, and it appearing that no other or further notice need be provided; and opportunity for a

hearing on the Motion to Shorten having been given to the parties listed therein; and the Court

having reviewed and considered the Motion to Shorten; and the Court having the opportunity to hold

a hearing on the Motion to Shorten; and the Court having determined that the legal and factual bases

set forth in the Motion to Shorten establish just cause for the relief granted herein; and the Court

having found that the relief requested in the Motion to Shorten being in the best interests of the

Debtors, their creditors, their estates, and all other parties in interest; and upon all of the proceedings

had before the Court; and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED that:

        1.      The Motion to Shorten is GRANTED as set forth herein.

        2.      The Disclosure Statement Hearing will be held on October 28, 2019 at 10:30 a.m.

(prevailing Eastern Time).




                                                    2
             Case 19-10702-MFW             Doc 524     Filed 10/07/19     Page 3 of 3



       3.        Objections, if any, to the relief requested in the Disclosure Statement Motion,

including the Confirmation Dates, must be made prior to October 21, 2019 at 4:00 p.m. (prevailing

Eastern Time).

       4.        The Confirmation Hearing will be held on December 5, 2019 at 10:30 a.m.

(prevailing Eastern Time).

       5.        This Court retains jurisdiction to construe and enforce the terms of this Order.




       Dated: October 7th, 2019
       Wilmington, Delaware                        3    MARY F. WALRATH
                                                        UNITED STATES BANKRUPTCY JUDGE
